Case 1:17-cr-00404-KAM Document 251 Filed 02/21/19 Page 1 of 1 PageID #: 863


JOHN M. BURKE
 Attorney at Law                                    26 Court Street - Suite 2805
                                                    Brooklyn, New York 11242
                                                    Tel: (718) 875-3707
                                                    Fax: (718) 875-0053



                                                    February 21, 2019


Honorable Kiyo Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                         Re.: United States v. Trish Lum
                              17 CR 404 (KAM)

Dear Judge Matsumoto:

      I am writing on behalf of my client, Trish Lum to request that her severance
motion and any other pretrial motions be withdrawn. Thank you for your time and
consideration in this matter.

                                                  Respectfully Yours

                                                  s/
                                                  JOHN BURKE
                                                  Attorney for Trish Lum
